Citation Nr: 0933204	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  03-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for the residuals of a fracture and dislocation of 
the L5 vertebra and a chip fracture of the L3 vertebra.  

2.  Entitlement to an effective date earlier than July 3, 
2003, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and December 2003 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Baltimore, Maryland and Columbia, South 
Carolina, respectively.  These claims were previously 
remanded by the Board in March 2007 and August 2008 for 
additional evidentiary development.  Such development has 
taken place and appellate review may now proceed.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
pain upon motion and limitation of motion, intervertebral 
disc syndrome, and osteoarthritic changes resulting in 
impaired functioning; it is not manifested by objective 
neurologic associations, incapacitating episodes, spinal cord 
involvement, ankylosis or severe limitation of motion.  

2.  There is no medical evidence showing that the Veteran's 
service-connected posttraumatic stress neurosis warranted a 
disability evaluation in excess of 30 percent at any time 
prior to July 3, 2003.  

3.  The evidence of record does not demonstrate that the 
Veteran was entitled to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to July 3, 2003.  






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for disability rating in excess of 40 percent for the 
residuals of a fracture and dislocation of the L5 vertebra 
and a chip fracture of the L3 vertebra have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292-95 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-43 (2008).

2.  The criteria for an effective date earlier than July 3, 
2003 for the grant of TDIU benefits have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.155, 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's TDIU claim, the duty to notify was 
satisfied by way of letters sent to the Veteran in September 
2003 and April 2007 that fully addressed all notice elements.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board recognizes that the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claim 
in the April 2007 letter.  See Dingess/Hartman, 19 Vet. App. 
at 484.  However, the claim was subsequently readjudicated, 
no prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit that 
are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were partially satisfied by a letter that was 
sent to the Veteran in November 2002, prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and 
information in his possession to the RO.  The remaining 
notice requirements outlined in Vazquez-Flores v. Peake were 
satisfied by a letter sent to the Veteran in October 2008 and 
the September 2003 statement of the case (SOC).  The October 
2008 letter informed the Veteran of the need to demonstrate a 
worsening of his disability and it provided him with the 
rating criteria regarding the spine as it has existed since 
September 2003.  The September 2003 SOC provided the Veteran 
with the relevant rating criteria as it existed prior to 
September 2003.  Even though this was sent to the Veteran 
after the initial adjudication of the claim, the claim was 
subsequently readjudicated, and as already discussed, this is 
sufficient to cure a timing defect.  See Prickett, 20 Vet. 
App. at 376.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in December 2002 and December 2007, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records and Social Security 
Administration (SSA) records have also been incorporated into 
the claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Disability Rating for a Lumbar Spine Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

The Veteran contends that he is entitled to a disability 
rating in excess of 40 percent for the residuals of the 
fracture and dislocation of the L5 vertebra and a chip 
fracture of the L3 vertebra (hereinafter a "lumbar spine 
disability").  For historical purposes, service connection 
was granted in a May 1972 rating decision.  A 40 percent 
disability rating was assigned under Diagnostic Codes 5285, 
5294 and 5293, effective as of January 19, 1972.  VA received 
a claim for a disability rating in excess of 40 percent for 
his service-connected claim in June 2002.  This claim was 
denied by the RO in a February 2003 rating decision, and the 
Veteran appealed this decision to the Board in November 2003.  

The Veteran was afforded a VA spine examination in December 
2002.  The Veteran reported having a great deal of pain in 
his back that made it difficult for him to walk.  The 
examiner concluded that there were no neurologic residuals 
upon examination and that reflexes were normal.  Range of 
motion measurements of the thoracolumbar spine were taken, 
and flexion was to 40 degrees and no further because of pain.  
Muscle spasm was noted on palpation of the paravertebral 
muscles.  The examiner concluded that most of the pain and 
disability was a result of muscle strain, but underlying this 
was a congenital deformity of the spine of a moderate to 
severe type.  

The record also contains a lumbar spine X-ray from August 
2003.  The X-ray revealed subluxation at the S1 and S2 level 
and was seen on nearly the entire width of the lumbar 
vertebral body.  Osteoarthritic changes were also noted in 
the facet joints, but the lumbar spine itself was noted to be 
unremarkable.  

The Veteran was treated at the Naval Hospital in Charleston, 
South Carolina in September 2003.  The Veteran reported 
having back pain with associated muscle spasms in his lower 
back and legs.  The Veteran also described having pain that 
radiated down his legs bilaterally if he stood.  It was noted 
that the Veteran was very short waisted with his twelfth ribs 
almost at the level of his iliac crest and that he had 
limited motion on all planes of his back.  Bladder and bowel 
function were noted to be normal.  The Veteran did report an 
inability to completely empty his bladder, but the physician 
indicated not being sure whether or not this was completely 
worked up.  The physician concluded that the Veteran had 
hypoactive reflexes throughout with a slight weakness 
throughout.  This weakness was believed to most likely be 
related to poor conditioning.  Sensory examination was found 
to be completely intact.  

The record contains treatment from the Orthopedic and Spine 
Institute of the Lowcountry as well.  An October 2003 record 
indicates that the Veteran reported severe pain in his lumbar 
spine.  The pain was noted to travel bilaterally into his 
thighs and calves.  Range of motion was found to be flexion 
to 40 degrees, extension to 10 degrees, and "side-bending" 
rotation to 20 degrees.  Motor strength was noted to be 
essentially normal, but reflexes and sensation were noted to 
be decreased.  The Veteran was diagnosed with an old sacral 
fracture with grade 2 spondylolisthesis, solid arthrodesis 
and bilateral lumbar radiculopathy.  

A private record from November 2003 that was prepared by a 
physician with the initials J.R. is also of record.  The 
Veteran reported that his lower back pain was worse when 
standing, stooping, bending, lifting or walking greater than 
one block, and that it was better when he sat or slept.  It 
was noted that the Veteran had significant decreased range of 
motion of the lower back.  Reflexes were found to be normal 
in the lower extremities, and muscle strength was deemed 
normal as well, except there was bilateral symmetric weakness 
in the tibialis anterior.  Sensation was also noted to be 
intact.  

The Veteran was afforded another VA spine examination in 
December 2007.  The Veteran reported having constant pain in 
his back radiating into his posterior calves bilaterally.  He 
also reported numbness in both of his legs at night.  It was 
noted that the Veteran did wear a brace for his back and that 
he was wearing a corset at the time of examination.  The 
Veteran reported that he was unable to stand for more than 
five minutes, could not bend at the waist, and was unable to 
run.  Range of motion measurements were taken of the 
thoracolumbar spine, revealing flexion to 50 degrees, 
extension to 0 degrees, right rotation to 30 degrees and left 
rotation to 45 degrees.  It was noted that the Veteran had 
pain on all ranges of motion.  Motor strength, reflexes and 
sensation were noted to be normal upon examination.  The 
examiner also concluded that there was no atrophy of the 
lower extremities.  

The examiner diagnosed the Veteran with lumbar degenerative 
disease with a long history of spondylolisthesis and spina 
bifida.  The examiner noted that while the Veteran reported 
symptoms of radiculopathy, there was no objective evidence of 
this upon examination.  There was no indication of paralysis 
of the sciatic nerve.  The examiner also noted that there 
were no episodes of physician directed bed rest with the 
exception of the Veteran being told to go to bed for two to 
three hours a day.  However, the examiner noted that this did 
not qualify as an incapacitating episode.  Finally, the 
examiner concluded that there was no additional limitation of 
motion due to pain, weakness, fatigue, or lack of endurance 
following repetitive use, and that the DeLuca criteria were 
not relevant to the Veteran's claim.  

Analysis 

Throughout the course of this appeal, the Veteran's service-
connected lumbar spine disability has been rated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5293 and 5294.  In considering the 
Veteran's claim, the Board notes that the regulations for 
rating disabilities of the spine were twice revised during 
the pendency of the Veteran's claim, effective September 23, 
2002; and effective September 26, 2003. See 67 Fed. Reg. 
54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003). In 
this regard, if a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question. 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. Amendments 
with a specified effective date without provision for 
retroactive application may not be applied prior to the 
effective date. As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran. In this case, either the old or 
revised rating criteria may apply, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-2000.

According to the rating criteria in effect prior to September 
26, 2003, and the criteria in effect at the time the Veteran 
filed his claim in June 2002, residuals of vertebral 
fractures were rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5285, intervertebral disc syndrome was rated under Diagnostic 
Code 5293, and sacroiliac injury and weakness was evaluated 
under Diagnostic Code 5294.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002), in 
effect prior to September 26, 2003, vertebral fractures were 
evaluated as 100 percent disabling when manifested by cord 
involvement with the veteran bedridden and requiring long leg 
braces  A 60 percent rating was provided when there was no 
cord involvement but there was abnormal mobility requiring a 
neck brace (jury mast).  

The evidence of record does not demonstrate that the Veteran 
is bedridden because of spinal cord involvement.  It also 
does not suggest that the Veteran suffers from abnormal 
mobility requiring a neck brace.  As such, a higher 
disability evaluation of 60 percent or 100 percent is not 
warranted under Diagnostic Code 5285.  

Diagnostic Code 5285 also instructs the rater that if the 60 
percent or 100 percent criteria are not applicable, than the 
disability is to be rated on the basis of limitation of 
motion or muscle spasms with an additional 10 percent for a 
demonstrable deformity of a vertebral body to be added to the 
evaluation of the Veteran's disability.  38 C.F.R. § 4.71a 
(2002).  The December 2002 VA examination notes that the 
Veteran had a congenital deformity of the spine that was 
aggravated due to his military service, suggesting that the 
Veteran does have a demonstrable deformity.  Prior to 
September 26, 2003, limitation of motion was rated under 
Diagnostic Code 5292.  Under this Code, a 20 percent 
disability rating was warranted for moderate limitation of 
motion and a 40 percent rating was warranted for severe 
limitation of motion.  Therefore, the Veteran could be 
entitled to a disability rating of 40 percent, after adding 
an additional 10 percent due to demonstrable deformity, if 
there was evidence of severe limitation of motion.  

However, the evidence of record demonstrates that the 
Veteran's limitation of motion is best characterized as 
moderate, rather than severe, and as such, the Veteran would 
only be entitled to a 20 percent rating under Diagnostic Code 
5292 (or a 30 percent rating after adding an additional 10 
percent for demonstrable deformity).  According to the 
December 2002 VA examination, the Veteran had forward flexion 
to 40 degrees, and according to the December 2007 VA 
examination, the Veteran had forward flexion of the 
thoracolumbar spine to 50 degrees.  Therefore, the evidence 
demonstrates that the Veteran has maintained significant 
forward flexion, and as such, his limitation of motion would 
best be characterized as moderate, rather than severe.  A 
higher disability rating of 50 percent is not warranted for 
limitation of motion, even when taking into account the 
Veteran's demonstrable deformity of the spine.  

The Board has also considered whether a higher disability 
rating would be warranted based on Diagnostic Code 5294, in 
effect prior to September 26, 2003.  Under this Code, 
sacroiliac injury and weakness were evaluated as under 
Diagnostic Code 5295.  Under Diagnostic Code 5295, the 
maximum available rating is 40 percent.  Since the Veteran is 
already 40 percent disabled, he would not be entitled to a 
higher disability rating if the Board were to apply 
Diagnostic Code 5295.  

The Board has also considered whether the Veteran may be 
entitled to the next-higher disability rating of 60 percent 
for intervertebral disc syndrome.  The criteria for 
evaluating intervertebral disc syndrome underwent several 
revisions during the pendency of the appeal.  Under the 
rating criteria in effect prior to September 23, 2002, 38 
C.F.R. § 4.71a, Diagnostic Code 5293, a higher disability 
rating of 60 percent was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

According to the December 2002 VA spine examination, there 
was no evidence of any neurologic residuals related to the 
Veteran's lower back disability.  Reflexes were also found to 
be present.  There was also no objective evidence of 
neurologic manifestations upon examination in December 2007.  
There was no indication of paralysis of the sciatic nerve.  
Therefore, the next-higher disability rating of 60 percent 
would not be warranted under Diagnostic Code 5293, as it 
existed prior to September 23, 2002.  

The Board recognizes that treatment records from September 
2003 to November 2003 note that there was evidence of some 
weakness and decreased reflexes in the lower extremities.  
However, this appears to have resolved, as there was no 
objective evidence of neurologic impairment upon examination 
in December 2007.  Furthermore, the September 2003 physician 
that noted some weakness in the lower extremities felt that 
this was more likely due to poor conditioning.  As such, the 
objective evidence does not establish that the Veteran has 
sciatic neuropathy that would warrant the next-higher 
disability rating of 60 percent.  

The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 
2003 provided for two methods of rating this disorder.  
First, intervertebral disc syndrome could be rated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations.  As already noted, there is no 
objective evidence of chronic neurologic manifestations.  A 
higher rating of 60 percent was also assignable based on the 
total duration of incapacitating episodes.  Specifically, 
when there are incapacitating episodes with a total duration 
of at least 6 weeks during the past 12 months, the assignment 
of a maximum 60 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Note (1) to the rating criteria 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The evidence demonstrates that the Veteran is not entitled to 
the next-higher disability rating of 60 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  A higher disability rating of 
60 percent is warranted when there is evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Id.  The entirety of the 
record does not suggest that the Veteran has had physician 
prescribed bed rest for at least 6 weeks of the last 12 
months.  In fact, the December 2007 VA examiner specifically 
noted that the Veteran had not experienced any incapacitating 
episodes over the last 12 months.  Therefore, a higher 
disability rating would not be warranted for intervertebral 
disc syndrome based on the regulations that existed from 
September 23, 2002 to September 26, 2003.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating based on 
incapacitating episodes as a result of his intervertebral 
disc syndrome under the regulations as they have existed 
since September 26, 2003.  However, this version of the 
rating criteria is comprised of the same language from the 
previously revised regulations for rating intervertebral disc 
syndrome that existed from September 23, 2002 to September 
26, 2003.  Since the rating criteria have not changed since 
the prior version, the Veteran would not be entitled to a 
higher disability rating since there is no evidence of 
incapacitating episodes.  

The Board has also considered whether the Veteran would be 
entitled to an increased disability rating based on the 
regulations pertaining to limitation of motion as they have 
existed since September 26, 2003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  In the present case, there is evidence of 
arthritis confirmed by X-ray examination.  The General Rating 
Formula for Diseases and Injuries of the Spine based on 
limitation of motion is, therefore, applicable.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the next-higher 
disability rating of 50 percent will be assigned with 
evidence of unfavourable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (in effect from September 26, 2003).  

Based on the previously outlined medical evidence, the Board 
concludes that the Veteran is not entitled to a disability 
rating in excess of 40 percent for his lower back disability 
based on the regulations in effect since September 26, 2003.  
According to the December 2002 VA examination and the 2003 
private medical records, the Veteran had forward flexion to 
40 degrees.  For VA rating purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine is fixed 
in flexion or extension.  38 C.F.R. § 4.71a, Note (5).  The 
fact that the Veteran's spine is not fixed and is capable of 
motion established that the Veteran did not suffer from 
ankylosis of the thoracolumbar spine.  Also, according to the 
December 2007 VA examination, there was no indication of 
ankylosis of the spine.  As noted above, the next-higher 
disability rating of 50 percent is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Therefore, the Veteran is not entitled to an increased 
disability rating for limited motion of the spine under the 
rating criteria in effect since September 26, 2003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  The evidence demonstrates that 
the Veteran was capable of forward flexion to 40 degrees upon 
examination in December 2002 and forward flexion to 50 
degrees upon examination in December 2007.  According to the 
December 2007 VA examiner, there were no additional 
limitations due to pain, fatigue, weakness or lack of 
endurance following repetitive use.  The Board is not denying 
that the Veteran experiences pain and functional impairment 
as a result of his lower back disability.  However, a 40 
percent disability is meant to compensate a Veteran with 
limitation of motion, pain, and functional impairment.  
Therefore, even when applying the DeLuca criteria, the Board 
concludes that the Veteran is not entitled to a disability 
rating in excess of 40 percent for his service-connected 
lower back disability.  

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 40 percent for his lower 
back disability.  The Veteran noted in a letter received by 
VA in April 2008 that he was not satisfied with the fact that 
his disability rating had not changed in forty years.  The 
Veteran felt that despite the rating criteria, he should be 
compensated for his increased suffering.  However, as 
discussed above, the Veteran does not satisfy the rating 
criteria for an increased disability evaluation.  The length 
of time for which a Veteran has been rated at a specific 
disability rating is of no significance.  Rather, disability 
ratings are to be determined by the application of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

It is true that to afford justice in exceptional situations, 
an extraschedular rating can be provided when the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that disability are 
inadequate.  38 C.F.R. § 3.321(b).  However, the Veteran is 
already receiving a total disability rating based on 
individual unemployability due to service-connected 
disability.  As such, further consideration of an 
extraschedular rating is not warranted.  

As a final matter, the Board has considered the language of 
the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the Veteran's symptoms remained 
no more than 40 percent disabling throughout the course of 
the period of the appeal, and as such, staged ratings are not 
warranted.  The evidence of record demonstrates that the 
Veteran did not suffer from objective symptoms of neuropathy 
related to his lower back disability upon examination in 
December 2002 and December 2007.  Likewise, the evidence 
demonstrates that the Veteran has not suffered from ankylosis 
of the spine, severe limitation of motion, or incapacitating 
episodes at any time since filing his claim.  As such, a 
higher disability rating has not been demonstrated by the 
evidence at any time during the pendency of the claim, and 
staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 40 percent for residuals 
of fracture and dislocation of L5 vertebra and chip fracture 
of L3 vertebra must be denied.

Earlier Effective Date

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Facts and Analysis

The Veteran contends that he is entitled to an earlier 
effective date for the grant of TDIU benefits.  Specifically, 
the Veteran argued in his January 2004 notice of disagreement 
that his effective date should be January 2003, rather than 
July 3, 2003, contending that the record demonstrates that he 
was unable to work as of that time.  However, as outlined 
below, the evidence of record demonstrates that the Veteran 
is not entitled to an effective date prior to July 2003.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

In a December 2003 rating decision, the Veteran's disability 
rating for his service-connected posttraumatic stress 
neurosis was increased to 70 percent, effective as of July 3, 
2003.  This increased the Veteran's combined disability 
rating to 80 percent as of July 3, 2003.  Prior to this date, 
the Veteran's combined disability rating was 60 percent.  As 
noted above, a total rating may be assigned when there are 
two or more disabilities, as long as the combined disability 
rating is 70 percent or more.  Id.  As such, the Veteran did 
not meet the threshold for an award of TDIU as set forth 
under 38 C.F.R. § 4.16(a) prior to July 3, 2003.  

The evidence of record does not suggest that the Veteran was 
entitled to a disability rating of 70 percent for his 
posttraumatic stress neurosis prior to July 3, 2003 either.  
The Veteran underwent a VA psychiatric examination in 
December 2002.  The Veteran was noted to have a Global 
Assessment of Functioning (GAF) score of 61, which is 
illustrative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  The Veteran was also 
noted to be capable of handling his own funds.  Therefore, 
the evidence did not suggest that the Veteran was more than 
30 percent disabled as a result of his posttraumatic stress 
neurosis at this time.  

Under the General Rating Formula for Mental Disorders at 
38 C.F.R. § 4.130, a 70 percent disability rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  These criteria were not 
demonstrated upon examination in December 2002.  

The first evidence of record demonstrating a worsening of the 
Veteran's disability is a psychiatric evaluation performed on 
July 3, 2003, affirmatively establishing that the Veteran was 
unable to obtain employment as a result of his service-
connected disability.  The Veteran had a GAF score of 45, 
which is illustrative of serious social and occupational 
impairment.  It was also noted that the Veteran would be 
unable to manage his own funds if disability benefits were 
awarded to him.  This is the first evidence of record 
suggesting that the Veteran's posttraumatic stress neurosis 
was more than 30 percent disabling.  

The Veteran indicated in his January 2004 notice of 
disagreement that he felt the 100 percent disability 
evaluation should date back to January 2003, which is when he 
contends the evidence demonstrates he could not work.  The 
evidence does demonstrate that the Veteran voluntarily left 
his last place of employment in January 2003.  However, the 
fact that the Veteran left work does not in and of itself 
demonstrate that the Veteran was incapable of obtaining or 
maintaining gainful employment as a result of his service-
connected posttraumatic stress neurosis.  To receive a TDIU, 
the Veteran's service-connected disabilities, alone, must be 
sufficiently severe to cause unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Entitlement to the benefit on an extraschedular basis may be 
considered by the Director of the Compensation and Pension 
Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, even though percentage requirements 
are not met, with consideration given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the 
Veteran is entitled to a TDIU rating, neither nonservice-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19.  The record indicates that the Veteran quit 
work in January 2003.  Although the record does reflect the 
presence of significant service-connected disabilities and 
nonservice-connected disabilities at this time, there is no 
persuasive evidence that the Veteran was occupationally 
impaired due to his service-connected posttraumatic stress 
neurosis and lower back disability prior to July 2003, beyond 
the level contemplated in the assigned disability ratings, 
such that extraschedular consideration would be warranted.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired).  The Veteran's Social 
Security Administration (SSA) records do reflect that part of 
the reason the Veteran quit working in January 2003 was 
because he was unable to stand.  However, the records also 
indicate that the Veteran left work for other nonservice-
connected reasons, such as an inability to type or write 
anymore.  Furthermore, upon examination in December 2002, 
just one month prior to his quitting work, the Veteran was 
found to have mild psychiatric symptoms, as evidenced by his 
GAF score of 61.  Overall, the evidence of record does not 
demonstrate that the Veteran's service-connected disabilities 
alone, prior to July 2003, caused marked interference with 
employment or frequent hospitalization.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this 
rule provides that the effective date of an award for 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  The Veteran's claim was received in August 
2003, and July 3, 2003 is the first date that it is factually 
ascertainable that the Veteran's service-connected 
psychiatric disorder had increased in severity to a degree 
that resulted in unemployability.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an effective date prior to July 3, 2003 for the award of 
TDIU benefits must be denied.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 40 percent 
for the residuals of a fracture and dislocation of the L5 
vertebra and a chip fracture of the L3 vertebra is denied.  

Entitlement to an effective date earlier than July 3, 2003, 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


